Case 4:19-cv-00300-RH-MJF Document 98-22 Filed 08/02/19 Page 1 of 2




                           EXHIBIT T
                     Case 4:19-cv-00300-RH-MJF Document 98-22 Filed 08/02/19 Page 2 of 2


Kari Ewalt

From:                                               Matthews, Maria I. <Maria.Matthews@DOS.MyFlorida.com>
Sent:                                               Monday, February 11, 2019 10:05 AM
To:                                                 SOEList; SOEStaffContacts
Cc:                                                 Brown, George; Brown, Toshia; Marconnet, Amber; Modrow, Janet
Subject:                                            Time-Sensitive Notice: Pending FDLE Felon Files




Dear Supervisors and staff,

As you all know, Amendment 4 went into effect on January 8 and there has been no delay in implementation.

In order to ensure the Department is fully complying with the law and honoring the will of the voters, we will
be recalling this week for re-examination the potential felony match files that the Division previously sent you
prior to the passage of Amendment 4 and that are still reflected as pending (PEN) at the county level. These
are files for which you have not yet made a final determination of ineligibility. By reexamining these files
under the scope of Amendment 4, we can ensure that registered eligible voters are not incorrectly removed
from the rolls.

To complete the task on our end, please invalidate all PEN felony matches you received from the Division of
Elections that you would like us to pull back and reexamine under the scope of Amendment 4. This includes
all Active (ACT) and Inactive (INA) records, regardless at which stage the record is pending, short of removal.
We will only recall the invalidated PEN files after 6 PM (Eastern Time), February 14 (Thursday).

Your points of contact will be Chief Toshia Brown (Toshia.brown@dos.myflorida.com; 850.245.6225) and
Amber Marconnet (amber.marconnet@dos.myflorida.com; 850.245.6224).

If you have any questions, please let us know. Thank you for your cooperation.

Respectfully,

Maria Matthews, Esq.
Division of Elections, Director
Florida Department of State
500 S. Bronough Street
Tallahassee, Florida 32399
850.245.6520
Maria.matthews@dos.myflorida.com
This response is provided for reference only and does not constitute legal advice or representation. As applied to a particular set of facts or circumstances, interested parties should
refer to the Florida Statutes and applicable case law, and/or consult a private attorney before drawing any legal conclusions or relying upon the information provided.
Please note: Florida has a broad public records law. Written communications to or from state officials regarding state business constitute public records and are available to the
public and media upon request unless the information is subject to a specific statutory exemption. Therefore, your e-mail message may be subject to public disclosure.




                                                                                           1
